Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1 and 12-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Dettloff et al (US 2012/0025800).
	Regarding claim 1, Dettloff discloses the interface circuitry (Figure 1), comprising: 
an interface (Figure 1: the first and second transmission lines that receive an output from the transmitter 100 at nodes 130 and 132.); and 
a transmitter module (Figure 1: Voltage mode transmitter equalizer 100), comprising: 
an input stage, powered by a regulated voltage, configured to receive an input signal and generate a first output signal and a second output signal (Figure 1: an input stage will provide the plurality of data signals (n Data). The stage is not shown in figure 1 but the means will receive an input and will output the output signals.); 
a driving circuit, coupled to the interface, configured to drive the interface according to the first output signal and the second output signal and to provide a first data signal, a second data signal and a driving current (Figure 1: Driver 104. The driver will receive the data signals via driver controller 102. The driver 104 will drive the interface.); and 
a regulator circuit coupled between the input stage and the driving circuit, configured to provide the regulated voltage according to the driving current (Paragraph 0031: driver controller generates control signals for controlling the driver. Driver is coupled to supply voltages which may come directly from a power supply or through one or more regulators (not shown).
	Regarding claim 12, Dettloff discloses wherein the regulator circuit comprises: 
an operational amplifier configured to provide a control signal according to a relationship between a reference voltage and the regulated voltage (Figure 4C: amplifier 422), and comprising: a first input end coupled to receive the reference voltage (Figure 4C: signal received at the negative terminal on the amplifier.); a second input end coupled to receive the regulated voltage (Figure 4C: signal received at the positive terminal on the amplifier.); and an output end for outputting the control signal (figure 4C: the output of the amplifier 422.); and 
a sixth transistor (Figure 4C: transistor 422), comprising: a first end coupled to the driving circuit for receiving the driving current; a second end coupled to the input stage for providing the regulated voltage; and a control end coupled to the output end of the operational amplifier for receiving the control signal (Figure 4C: The transistor 422 comprises three ends for receiving the Vneg, receiving  the output of the amplifier and for providing the signal to the amplifier 422.).
Regarding claim 13, Dettloff discloses wherein the interface is a high-definition multimedia interface (HDMI) interface, a USB interface, a DisplayPort (DP) interface or a peripheral component Page 16 of 18interconnect express (PCIE) interface (Paragraph 0033: the receiver 120 may require specific equalizer settings for compliance with a particular communication protocol (e.g., PCIe, Gen2).
Regarding claim 14, the interface will either be a DC-coupled interface or an AC coupled interface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dettloff et al (US 2012/0025800) in view of Osawa (US 2019/0298152).
	Regarding claim 15, Dettloff discloses the circuitry stated above, Dettloff discloses a receiver module coupled to the transmitter module via the interface in figure 1. The receiver is configured to receive the first data signal and the second data signal from the transmitter module as shown in figure 1. Dettloff does not disclose the receiver receives a second supply voltage and transmit the second supply voltage to the transmitter module for supplying an operation of the transmitter module.
	Osawa discloses the circuitry shown in figure 2. The transmitter 21 transmits a differential signal to the receiver (components 5 and 6) via the cable 3. The receiver also receives a power supply signal from power supply unit 66 and transmits the power supply signal via cable 3 to the transmitter. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a simple substitution of the power supply that powers the transmitter of Dettloff for the power supply configuration as taught by Osawa since the will operate in substantially the same manner and would yield predictable results.
Regarding claim 16, Dettloff discloses the circuitry stated above, Dettloff discloses a receiver module coupled to the transmitter module via the interface as shown in figure 1. The receiver is configured to receive the first data signal and the second data signal from the transmitter module as shown in figure 1. Dettloff does not disclose wherein the transmitter module is configured to receive a second supply voltage and transmit the second supply voltage to the receiver module for supplying an operation of the receiver module.
Osawa discloses the circuitry shown in figure 2. The transmitter 21 transmits a differential signal to the receiver (components 5 and 6) via the cable 3. The receiver also receives a power supply signal from power supply unit 66 and transmits the power supply signal via cable 3 to the transmitter. Osawa shows how an external component can supply a power supply to another device. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to receive a power supply and provide that power supply to an external component so that external component can be powered properly. This method of supplying the power will allow the size the device receiving the power supply signal to minimize its size and cost. 

3.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dettloff et al (US 2012/0025800) in view of Seo et al (US 2019/0074910).
	Regarding claim 17, Dettloff discloses the circuitry as stated above. Dettloff does not disclose wherein the input stage comprising: a transimpedance amplifier configured to covert the input signal in a current form into a voltage signal; and a limiting amplifier configured to covert the voltage signal into the first output signal and the second output signal.
	Seo discloses the transmitter as shown in figure 5. The transmitter comprises the transimpedance amplifier 12 and limiting amplifier 13. Paragraph 0064 discloses the transimpedance amplifier 12 converts the output current into a voltage and amplifies the signal. The limiting amplifier amplifies the signal to be output to the desired swing. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the amplifiers of Seo into the circuitry of Dettloff. The combination will adjust and amplify the signals so the signals to be transmitter will have the proper format and amplification to be received properly, improving the efficiency of the circuitry.

Allowable Subject Matter
4.	Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        9/27/2022